In a negligence, action to recover damages for personal injury, defendant appeals from an order of the Supreme Court, Queens County, dated December 3, 1962, which (a) granted the motion of plaintiffs Butler and Smith for summary judgment striking out the answer; and (b) directed an assessment of damages. Order reversed, without costs, and motion denied. In our opinion the record presents issues of fact which should be determined after a plenary trial. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur. I